Judgment, Supreme Court, Bronx County, rendered on March 2, 1972, upon defendant’s plea of guilty, unanimously reversed, on the law, the sentence vacated, and the case remittted to the Criminal Term of the Supreme Court, Bronx County, for resentencing. Failure of the sentencing court to grant defendant an opportunity to be heard before sentencing, as required by CPL 380.50, necessitates a reversal of the sentence and a remand for resentencing only (People v. Lotz, 42 A D 2d 900; People v. Williams, 42 A D 2d 931; People v. Bojas, 42 A D 2d 945). Concur — Markewich, J. P., Nunez, Murphy, Tilzer and Capozzoli, JJ.